DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites the abbreviations “DC” in line 4 and “RF” in line 6. Claim 14 is suggested to include description of the abbreviations for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 9, 12, 15-17and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the first target material and the third target material are substantially the same” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the flow rate of the second oxygen treatment is substantially greater than the flow rate of the first oxygen treatment” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “elements of the first metal oxide film are substantially same as elements of the second metal oxide film” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the first target material and the third target material are substantially the same” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “wherein the fourth target material and the first target material are substantially the same” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the .
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the fifth target material and the first target material are substantially the same” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “the fifth target material and the third target material are substantially the same” in the claim has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a thickness of the first interlayer is substantially greater than a thickness of the second interlayer” in the claim has been rendered indefinite by the use of the term “substantially”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends on claim 14. Claim 15 recites the limitation “the third target material and the fourth target material are substantially the same”, which is contrary to the limitation “the fourth target material is different from the third target material” of claim 14. Claim 15 fails to include all the limitations of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu (US 2013/0234266) in view of Shum (US 2019/0122799).
Regarding claim 1, Prejbeanu discloses, in FIG. 2 and in related text, a method for forming a semiconductor memory structure, comprising: 

sputtering to form a first metal film (Mg); conducting a first oxygen treatment to the first metal film to form a first metal oxide film (MgO sub-layer 22a); 
sputtering to form a second metal oxide film (MgO sub-layer 22a) over the first metal oxide film: 
sputtering to form a second metal film (Mg): and conducting a second oxygen treatment to the second metal film to form a third metal oxide film (MgO sub-layer 22a) (see Prejbeanu, [0015]-[0020]).
Prejbeanu does not explicitly disclose a first target material; a second target material different from the first target material; a third target material.
Shum teaches tunnel barrier MgO layer can be formed by sputtering with MgO target, or by sputtering with Mg target and oxidation on Mg to form MgO (see Shum, [0066]). Thus Shu teaches a first target material (Mg); a second target material (MgO) different from the first target material; a third target material (Mg).
Prejbeanu and Shum are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Shum because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include a first target material; a second target material different from the first target material; a third target material, as 
Regarding claim 2, Prejbeanu in view of Shum teaches the method of claim 1.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are substantially the same (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses a flow rate of the first oxygen treatment is typically 500 sccm; a flow rate for the second oxygen treatment is typically 500 sccm (see Prejbeanu, [0020]). 
Prejbeanu does not explicitly disclose wherein a flow rate of the first oxygen treatment is different from 500 sccm. Prejbeanu does not explicitly disclose wherein a flow rate of the first oxygen treatment is different from a flow rate of the second oxygen treatment.
However, it is well known that the flow rate of oxygen in an oxygen treatment sets the level of oxidation (see, for example, Prejbeanu, [0020]). In other words, the flow rate is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 4, Prejbeanu in view of Shum teaches the method of claim 3.

Prejbeanu does not explicitly disclose wherein a flow rate of the second oxygen treatment is greater than 500 sccm. Prejbeanu does not explicitly disclose wherein the flow rate of the second oxygen treatment is substantially greater than the flow rate of the first oxygen treatment.
However, it is well known that the flow rate of oxygen in an oxygen treatment sets the level of oxidation (see, for example, Prejbeanu, [0020]). In other words, the flow rate is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 6, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses wherein elements of the first metal oxide film (MgO) are substantially same as elements of the second metal oxide film (MgO) (see discussion on claim 1 above).
Regarding claim 7, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses forming a second ferromagnetic layer (21) over the interlayer (22) (see Prejbeanu, FIG. 2, [0015]-[0017]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu in view of Shum, and further in view of Moriyama (US 2014/0197504).
Regarding claim 5, Prejbeanu in view of Shum teaches the method of claim 1.
Prejbeanu discloses forming the first metal oxide film, the second metal oxide film and the third oxide film to form the interlayer (see discussion on claim 1 above).
Prejbeanu does not explicitly disclose or teach annealing the first metal oxide film, the second metal oxide film and the third metal oxide film.
Moriyama teaches annealing an MTJ stack after all of the layers of the MTJ stack are formed (see Moriyama, [0014]). Thus Moriyama teaches annealing the first metal oxide film, the second metal oxide film and the third metal oxide film.
Prejbeanu and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include annealing the first metal oxide film, the second metal oxide film and the third metal oxide film, as taught by Moriyama, in order to fix the reference layer magnetization direction (see Moriyama, [0014]).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prejbeanu (US 2013/0234266) in view of Shum (US 2019/0122799) and Moriyama (US 2014/0197504).
Regarding claim 8, Prejbeanu discloses, in FIG. 2 and in related text, a method for forming a semiconductor memory structure, comprising: 

forming a second film (MgO sub-layer 22a) over the first film by sputtering; 
forming a third film (MgO sub-layer 22a) over the second film by sputtering and introducing the oxygen gas (see Prejbeanu, [0015]-[0020]).
Prejbeanu does not explicitly disclose a first target material; a second target material; a third target material.
Shum teaches tunnel barrier MgO layer can be formed by sputtering with MgO target, or by sputtering with Mg target and oxidation on Mg to form MgO (see Shum, [0066]). Thus Shum teaches a first target material (Mg); a second target material (MgO); a third target material (Mg).
Prejbeanu and Shum are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Shum because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include a first target material; a second target material; a third target material, as taught by Shum, because it is simple substitution of one known element for another to obtain predictable results (for forming MgO tunnel barrier layer). See MPEP § 2143.
Prejbeanu forming the first film (22a), the second film (22a) and the third film (22a) to form an interlayer (22) over the first ferromagnetic layer (23) (see Prejbeanu, FIG. 2, [0015]-[0018]).

Moriyama teaches annealing an MTJ stack after all of the layers of the MTJ stack are formed (see Moriyama, [0014]). Thus Moriyama teaches annealing the first film, the second film and the third film.
Prejbeanu and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Prejbeanu with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prejbeanu to include annealing the first film, the second film and the third film, as taught by Moriyama, in order to fix the reference layer magnetization direction (see Moriyama, [0014]).
Regarding claim 9, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are substantially the same (see discussion on claim 8 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 10, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Shum teaches wherein the first target material (Mg) and the third target material (Mg) are different from the second target material (MgO) (see discussion on claim 8 
Regarding claim 11, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Prejbeanu discloses forming a fourth film (MgO sub-layer 22a) over the third film (MgO sub-layer 22a) by sputtering (see Prejbeanu, [0015]-[0018]).
Prejbeanu does not explicitly disclose a fourth target material. 
Since Shum teaches MgO layer can be formed by sputtering with a MgO target, or by sputtering with a Mg target and oxidation on Mg to form MgO (see Shum, [0066]), Shum teaches a fourth target material (MgO or Mg), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Prejbeanu discloses forming the first film, the second film, the third film and the fourth film (MgO sub-layers 22a) to form the interlayer (22) over the first ferromagnetic layer (23) (see Prejbeanu, FIG. 2, [0015]-[0018]).
Prejbeanu does not explicitly disclose forming a fourth film prior to annealing the first film, the second film and the third film; annealing the first film, the second film, the third film and the fourth film.
Since Moriyama teaches annealing an MTJ stack after all of the layers of the MTJ stack are formed (see Moriyama, [0014]), Moriyama teaches forming a fourth film prior to annealing the first film, the second film and the third film; annealing the first film, the second film, the third film and the fourth film, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 12, Prejbeanu in view of Shum and Moriyama teaches the method of claim 11.
Shum teaches wherein the fourth target material (Mg) and the first target material (Mg) are substantially the same (see discussion on claims 8 and 11 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11.
Regarding claim 13, Prejbeanu in view of Shum and Moriyama teaches the method of claim 8.
Prejbeanu discloses forming a second ferromagnetic layer (21) over the interlayer (22) (see Prejbeanu, FIG. 2, [0015]-[0018]).
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0061828) in view of Park (US 8,619,394).
Regarding claim 14, Lim discloses, in FIG. 3 and in related text, a method for forming a semiconductor memory structure, comprising: 
forming a first interlayer (MgO tunnel barrier layer 130) over a first ferromagnetic layer (120), 
forming a second ferromagnetic layer (140) over the first interlayer; and 
forming a second interlayer (MgO tunnel barrier layer 150) over the second ferromagnetic layer (see Lim, [0043], [0045], [0047], [0051], [0053]).
Lim does not explicitly disclose
wherein forming the first interlayer comprises: forming a first film by DC sputtering a first target material and introducing an oxygen gas; and forming a second film by RF sputtering a second target material, wherein the second target material is 
Park teaches that an MgO tunnel barrier layer (234) is formed by forming a lower MgO barrier by DC sputtering with Mg target in an oxygen environment, followed by an upper MgO barrier by RF sputtering with MgO target onto the lower MgO barrier layer (see Park, column 5, line 62 to column 6, line 13). Thus Park teaches wherein forming the first interlayer comprises: forming a first film by DC sputtering a first target material (Mg) and introducing an oxygen gas; and forming a second film by RF sputtering a second target material (MgO), wherein the second target material is different from the first target material; wherein forming the second interlayer comprises: forming a third film by DC sputtering a third target material (Mg) and introducing the oxygen gas; and forming a fourth film by RF sputtering a fourth target material (MgO), wherein the fourth target material is different from the third target material.
Lim and Park are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Park because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lim to include wherein forming the first interlayer comprises: forming a first film by DC sputtering a first target material and introducing an oxygen gas; and forming a second film by RF sputtering a second target 
Regarding claim 18, Lim in view of Park teaches the method of claim 14.
Lim discloses wherein a composition of the first interlayer (130) is different from a composition of the second interlayer (150) (see Lim, [0047], [0053]: first interlayer 130 includes magnesium oxide and aluminum oxide: second interlayer 150 includes magnesium oxide).
Regarding claim 19, Lim in view of Park teaches the method of claim 14.
Lim discloses wherein a thickness of the first interlayer (130) is substantially greater than a thickness of the second interlayer (150) (see Lim, [0053]).
Regarding claim 20, Lim in view of Park teaches the method of claim 14.
Lim in FIG. 3 discloses the second interlayer (see discussion on claim 14 above).
Lim in FIG. 3 does not explicitly disclose forming a cap layer over the second interlayer
Lim in FIG. 9 teaches forming a cap layer (200) over the second interlayer (150) (see Lim, [0089]), because the cap layer improves crystallization of the interlayer (see Lim, [0090]). Note that FIG. 3 of Lim and FIG. 9 of Lim are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Park, and further in view of Moriyama (US 2014/0197504).
Regarding claim 16, Lim in view of Park teaches the method of claim 14.
Park teaches forming the first interlayer comprises forming a first film by DC sputtering a first target material (Mg) and introducing an oxygen gas; and forming a second film by RF sputtering a second target material (MgO) (see discussion on claim 14 above).
Park does not explicitly teach forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the first target material are substantially the same.
Moriyama teaches forming a fifth film by DC sputtering a fifth target material (Mg), wherein the fifth target material and the first target material are substantially the same (see Moriyama, [0029]).
Lim and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lim as already modified by Park to include forming a fifth film by DC sputtering a fifth target material, wherein the fifth target 
Regarding claim 17, Lim in view of Park teaches the method of claim 14.
Park teaches forming the second interlayer comprises forming a third film by DC sputtering a third target material (Mg) and introducing an oxygen gas; and forming a fourth film by RF sputtering a fourth target material (MgO) (see discussion on claim 14 above).
Park does not explicitly teach forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the third target material are substantially the same.
Moriyama teaches forming a fifth film by DC sputtering a fifth target material (Mg), wherein the fifth target material and the third target material are substantially the same (see Moriyama, [0029]).
Lim and Moriyama are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lim with the features of Moriyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lim as already modified by Park to include forming a fifth film by DC sputtering a fifth target material, wherein the fifth target material and the third target material are substantially the same, in order to form a particulate free film (see Moriyama, [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811